436 So. 2d 1041 (1983)
Willie George SOLOMON, Appellant,
v.
STATE of Florida, Appellee.
No. AR-156.
District Court of Appeal of Florida, First District.
August 24, 1983.
Louis O. Frost, Jr., Public Defender, and James T. Miller, Asst. Public Defender, Jacksonville, for appellant.
Jim Smith, Atty. Gen., and Barbara Ann Butler, Asst. Atty. Gen., Jacksonville, for appellee.
PER CURIAM.
This cause is before us on appeal from a judgment and sentence for felony petit theft, in which appellant makes several assertions of error. We agree with appellant that the trial court erred in refusing to give a jury instruction on abandonment. A defendant is entitled to a jury instruction on the theory of his defense if there is evidence in the record to support it, regardless of how weak or improbable it may be. Holley v. State, 423 So. 2d 562 (Fla. 1st DCA 1982). We find no merit to appellant's other assertions.
This cause is reversed and remanded for new trial.
BOOTH, WENTWORTH and THOMPSON, JJ., concur.